Cook, J.,
dissenting. I respectfully dissent from the court’s denial of the motion for costs and fees. Appellants have filed an appeal raising this identical issue on at least three different occasions. Each time, the Court of Appeals for the Fifth District has dismissed the appeal for lack of a final appealable order. This court has previously declined to accept jurisdiction of this case. Levengood v. Levengood (1995), 74 Ohio St.3d 1475, 657 N.E.2d 783. The memorandum in support of jurisdiction filed here is simply a copy of the one filed when we declined jurisdiction. Based upon these repeated and frivolous filings, I would award defendant-appellee, Transfuel, Inc., costs and fees.
Moyer, C.J., concurs in the foregoing dissenting opinion.